Citation Nr: 0905403	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-26 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a disability of the 
intestines.  

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to August 
1975.  Service records also document that the Veteran had 
other than active duty with the National Guard as of April 
1976.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his August 2007 substantive appeal, the Veteran requested 
a hearing before a member of the Board.  A writing dated in 
July 2008 indicated his desire to withdraw that request.  


FINDINGS OF FACT

1.  The competent evidence does not demonstrate impaired 
hearing for VA compensation purposes.  

2.  Tinnitus, a back disability, a disability of either knee, 
and a disability of the intestines did not have onset during 
the Veteran's active service, arthritis did not manifest 
within one year of separation from active service, and any 
such current disability or disabilities are not otherwise 
etiologically related to the Veteran's active service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2008).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).

3.  The criteria for service connection for a disability of 
the intestines have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

4.  The criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  The criteria for service connection for a bilateral knee 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis and 
sensorineural hearing loss, may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Hearing loss claim 

The Veteran contends to have current hearing loss as a result 
of in-service exposure to aircraft, as he noted in his 
substantive appeal.  He also indicated that he was exposed to 
grenade simulations.  

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2008).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.

In September 2007, the Veteran underwent a VA audiology 
examination.  Audiologic testing measured pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz of 15, 15, 15, 15, and 20 decibels, respectively.  
Pure tone thresholds measured in the left ear at 500, 1000, 
2000, 3000, and 4000 Hertz were 15, 15, 10, 15, and 15 
decibels, respectively.  Speech audiometry revealed speech 
recognition ability of 94 percent in both the left and the 
right ears.  

These results fail to meet the threshold requirements for 
impaired hearing for VA compensation purposes.  Moreover, no 
other competent evidence demonstrates hearing loss meeting 
the criteria under 38 C.F.R. § 3.385.  In the absence of 
proof of a present disability, there can be no valid claim 
for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Because the Veteran does not have the claimed 
hearing loss disability, his appeal as to this issue must be 
denied.  Again, all evidence is against this claim and 
therefore there is no reasonable doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).  

Tinnitus claim

The Veteran contends to have tinnitus as a result of in-
service exposure to aircraft, as he noted in his substantive 
appeal.  He also indicated that he was exposed to grenade 
simulations.  

Service treatment records are absent for any mention of 
symptoms of tinnitus.  Of record are April 1975 reports of 
separation medical examination and medical history.  The 
report of medical examination includes a normal clinical 
evaluation of the Veteran's ears.  This report contains no 
mention of symptoms of tinnitus.  In the report of medical 
history, the Veteran indicated that he did not then have nor 
had ever had ear trouble or hearing loss.  In a February 1978 
report of medical history, when the Veteran was a member of 
the National Guard, he again indicated that he did not then 
have nor had ever had ear trouble or hearing loss.  

These service treatment records and examination reports are 
evidence against the Veteran's claim that he suffers tinnitus 
as the result of his service because they show that during, 
and even after his active service, he reported no ear or 
hearing related problems.  

The Board acknowledges the Veteran's statements made at his 
September 2007 audiology examination, to the effect that he 
had suffered from a constant, bilateral medium to low pitched 
ringing in his ears since 1975.  As to the Veteran's reports, 
separated by more than 30 years, the Board finds more 
probative his reports made more contemporaneously to service 
than those made three decades later.  See Curry v. Brown, 7 
Vet. App. 59 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the Veteran).  

Further evidence against the Veteran's claim for service 
connection for tinnitus is the opinion of the audiologist who 
conducted the examination in September 2007.  She stated that 
the Veteran's description of his symptoms is not consistent 
with noise exposure.  

The audiologist also stated that "[i]t is impossible to 
determine without complete speculation whether Mr. [the 
Veteran's] tinnitus is related to military noise exposure."  
The view of this statement most favorable to the Veteran is 
that the examiner did not decide that the Veteran's currently 
reported tinnitus was related to his service or unrelated to 
his service.  Her opinion, therefore, is neither favorable or 
unfavorable to a grant of service connection for tinnitus.  
However, that does not mean that her opinion is lacking in 
probative value with regard to this case.  

From her report, it is clear that the examiner based her 
statements on both her interview with the Veteran and the 
Veteran's recorded history.  The Board finds this examination 
report to be highly probative evidence because it was 
rendered by a professional in the field of audiology after 
examination of the Veteran and review of relevant history.  
The evidence is probative of a finding that expert evidence 
cannot provide an opinion as to whether any tinnitus 
currently suffered by the Veteran is related to his service.  

The Court has found that a statement by a physician that an 
opinion cannot be rendered is neither favorable nor 
unfavorable to a claim.  See Perman v. Brown, 5 Vet. App. 
237, 241.  In Perman, a physician responded to VA's request 
for a medical opinion regarding a relationship between 
hypertension and a psychiatric disorder.  Id.  The physician 
stated that he could not provide an opinion that would give 
an absolute answer to the question posed.  Id.  As to this 
remark, the Court stated that the examiner "in essence did 
not render an opinion on the issue, and his remarks 
constitute what may be characterized as "non-evidence."  
Id.  

From this report, the Board finds that expert evidence cannot 
provide other than speculation as to a finding that any 
current tinnitus is related to the Veteran's service.  In 
this regard, it is noted that service connection cannot be 
established based on speculation.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

This does not mean that the Board cannot decide this appeal.  
It only means that, since the examiner's report is "non-
evidence" as to etiology, the Board must rely on the other 
evidence of record to decide the appeal.  The Board addresses 
the question of whether this was an adequate examination, 
including the statements by the examiner, in the duties to 
notify and assist section of this decision

Here, the Veteran's report, made contemporaneous to and for 
at least two years after his active duty, that he had no 
hearing problems, which would reasonably include symptoms of 
tinnitus, is evidence against his claim.  More evidence 
against his claim is the lack of any report of any symptoms 
of tinnitus until he filed his claim in 2006.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335 (Fed. Cir. 2002).  

Although the Veteran has reported that he is a semi-retired 
chiropractor, this is not evidence that he has knowledge 
beyond that of a layperson with respect to audiology.  Hence, 
his opinion that he now has tinnitus as the result of 
exposure to loud noises during service is not competent 
evidence.  See  Routen v. Brown, 10 Vet. App. 183, 186 
(1997);  see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

This is not to say that laypersons can never provide 
competent evidence as to what, at first glance, may appear to 
be a medical question.  When a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

In Barr and Jandreau, the questions involved diagnoses of 
varicose veins and a dislocated shoulder, respectively.  
However, the Court has found that whether a Veteran suffered 
from asthma is not subject to the opinion of a layperson.  
See Layno 6 Vet. App. at 470-71.  Similarly, in Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007), the Court stated that 
rheumatic fever is not a condition capable of lay diagnosis.  
Simply stated, lay opinions as to complex medical questions 
are not competent evidence.  

The relationship between noise exposure several decades ago 
and any current tinnitus suffered by the Veteran is a 
question too complex to be subject to the opinion of a 
layperson.  Indeed, the audiologist has indicated that, at 
least in this case, the question is not answerable by a 
professional in the field of audiology.  

The Board finds that the lack of reported tinnitus for so 
many years is more probative as to whether the Veteran's 
tinnitus is related to his service than his reports many 
years later that he experienced tinnitus at the time of his 
service.  See Curry v. Brown, 7 Vet. App. 59 (1994).  

There is no competent evidence to otherwise establish that 
any current tinnitus is etiologically related to the 
Veteran's service.  Hence, his appeal as to the issue of 
service connection for tinnitus must be denied.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  

Claims for disabilities of back, knee, and intestines 

In his August 2007 substantive appeal, the Veteran asserted 
that he suffers from current disabilities of his knees, back, 
and intestines due to a parachute jump during service in 
April 1974.  He has submitted a memorandum in which he was 
nominated for a safety award.  The memorandum states that on 
April 9, 1974, the Veteran was engaged in a parachute jump in 
which his main parachute malfunctioned and his reserve 
parachute got tangled with the main parachute.  The 
memorandum then states that the Veteran retrieved the reserve 
parachute and 

With the parachute in his arms [the 
Veteran] noted his body's spinning action 
and threw the bundled reserve parachute 
out and into the direction of his spin.  
The opening shock of [the Veteran's] 
reserve parachute followed shortly 
afterward and he completed a firm 
parachute landing fall on the drop zone.  
[The Veteran's] extraordinary 
professionalism and his calm and logical 
approach to his parachute malfunctions 
saved his life.  

In his substantive appeal, the Veteran provided his opinion 
as to why he thinks this parachute jump resulted in 
disabilities, as follows:  

AFTER THE JUMP I DID URINATE BLOOD DUE TO 
THE IMPACT.  I HAD COLON SURGERY AND IT 
WAS FOUND THAT I HAD LESIONS STRANGLING 
THE SMALL INTESTINES.  THIS WOULD HAVE 
ONLY BEEN CAUSED BY THE IMPACT AND TRAUMA 
TO MY ORGANS.  VA HAS [illegible] MY 
HISTORY IN VIOLATION OF 38 CFR 4.1 AND 
4.41.  I'M A DOCTOR AND I RECOGNIZE THAT 
THESE INJURIES WOULD HAVE ONLY BEEN 
CAUSED BY MY SERVICE.  I ALSO WORKED IN 
INDUSTRIAL DISABILITY EVALUATOR.  MY 
MEDICAL OPINIONS ARE BACKED UP BY MY 
DEGREE.  I'VE BEEN RATED AS 60% DISABLED 
DUE TO MY BACK.  

Service treatment records include an April 9, 1974, note 
documenting the Veteran's complaint of pain of his ankle and 
back and his report that he landed roughly during a parachute 
exercise.  A physician examined the Veteran and found him to 
have a tender ankle but no other pathology.  There are no 
other reports of back symptoms during service, or for that 
matter, until the Veteran filed his claim for VA benefits in 
November 2006.  There are no reports of symptoms of either of 
the Veteran's knees during service or of any intestinal 
problems.  Nor is there any report of blood in his urine or 
report from the Veteran that he had seen any blood in his 
urine.  

An April 1975 separation report of medical examination 
documents normal clinical evaluations of the Veteran's spine, 
musculoskeletal system, and lower extremities.  In an 
associated report of medical history, the Veteran indicated 
that he did not then have, nor had ever had recurrent back 
pain; swollen or painful joints; arthritis, rheumatism, or 
bursitis; trick or locked knee; or intestinal trouble.  

A March 1976 report of medical examination, for enlistment in 
the National Guard, does not show any abnormalities of his 
spine, musculoskeletal system, or lower extremities.  Similar 
findings are reflected in reports of flight medical 
examinations from March 1977 and February 1978.  Reports of 
medical history from these dates include the same information 
that the Veteran provided in his 1975 separation report of 
medical history.  

Thus, by the Veteran's own contemporaneous accounts, he had 
no symptoms involving his knees or intestines during active 
duty or for over two years after separation from active duty.  
During this same period, there are affirmative findings that 
the Veteran had normal lower extremities and a lack of report 
of any problems with his intestines.  This is evidence 
against a grant of service connection for a knee disability 
or a disability involving his intestines because the evidence 
tends to show that no such disability had onset during active 
duty.  

Following his single report of a sore back in April 1974, 
clinical evaluations of his spine and musculoskeletal system 
were affirmatively found to be normal over the following four 
years.  By his own accounts over that same time period, the 
Veteran had no back symptoms.  This is evidence that whatever 
back pain the Veteran had in April 1974 was not chronic and 
is unrelated to subsequent back symptoms.  

Significantly, the service treatment notes and subsequent 
medical examination reports and medical history reports fail 
to corroborate the Veteran's August 2007 report that he 
urinated blood after his 1974 parachute jump.  The Board 
finds the records created contemporaneous to the 1974 
parachute jump to be more probative than those reported 30 
years later, during the course of his claim for benefits.  
See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the Veteran).  

Simply stated, the above records are compelling evidence 
against the Veteran's claims for service connection for 
disabilities of the back, knee, and intestines.  

In September 2007, the Veteran underwent a VA spine 
examination.  He reported that he hurt his back in April 
1974.  He reported current back pain at the beltline.  He 
also reported joining the National Guard after active service 
and remaining with one branch of the National Guard (or, as 
transcribed, the "International Guard") until 1975, and 
then serving with the Army National Guard until 1989.  

Significantly, the Veteran reported that he was employed as a 
civilian police officer and injured his back ("popped a 
disc") in an altercation with a prisoner in 1983; an injury 
that he reported required two surgeries.  The Veteran also 
reported that he is a semi-retired chiropractor.  

Following physical examination, the examiner diagnosed 
herniated nucleus pulposes status post surgical repair.  The 
examiner also opined that it is less likely than not that the 
Veteran's current back condition is the result of his back 
pain experienced during military service.  The examiner 
provided a clear and logical rational for this opinion, 
stating that the Veteran "specifically relates the episode 
as a civilian police officer apprehending a prisoner in 1983, 
with subsequent onset of severe back pain requiring immediate 
surgery and a second surgery following."  

As to the Veteran's claimed disability of the intestines, the 
only evidence that he had or has an intestinal disability, 
other than his own claim and argument, is found in a December 
2006 VA outpatient treatment note.  This note lists, as past 
medical history, intestinal ileus of unknown etiology times 
two.  Included as past surgical history are an L5-S1 
discectomy in 1983 and colon resection in 1993 with 
appendectomy for an ileus.  

In this case, it appears that the Veteran is a chiropractor.  
Accordingly, the Board has taken his opinion of etiology as 
competent evidence.  

With regard to that opinion, it is within the Board's 
province to weigh the Veteran's opinion against that of the 
VA examiner.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the U.S. Court of Veterans Appeals (now the U.S. 
Court of Appeals for Veterans Claims and hereinafter the 
Court) stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  

In a recent case, the Court provided additional guidance as 
to the weighing of medical opinion evidence.  See Nieves-
Rodriguez, 22 Vet. App. 295 (2008).  In that case, the Court 
found that guiding factors in evaluating the probity of a 
medical opinion are whether the opinion was based on 
sufficient facts or data, whether the opinion was the product 
of reliable principles and methods, and whether the medical 
professional applied the principles and methods reliably to 
the facts of the case.  Id. at 302.  

As to this last factor, the Veteran's professional opinion 
cannot be divorced from his interest as the claimant.  This 
interest in the outcome of his claim necessarily reduces the 
probative value of his opinion.  See Pond v. West, 12 Vet. 
App. 341, 345 (1999). (citing Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) for the holding that while interest in the 
outcome of a proceeding "may affect the credibility of 
testimony, it does not affect competency to testify"); see 
also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.").  

The effect of the Veteran's bias and interest in the outcome 
of his claim reduces the value of his opinion not only when 
weighed against that of the VA examiner who examined his back 
but also when weighed against the other evidence in this 
case.  The Board sees no reason why his opinion cannot be 
weighed against such evidence as his own reports during 
service and for two years after service, normal findings of 
his back and knees during and after service, and the lack of 
any reports of symptoms of disabilities for many years after 
service; all of which are probative evidence.  

Significantly, the Veteran's reasoning is flawed and lacking 
in any indication that he applied reliable principles and 
methods to the facts in arriving at his opinion.  He provides 
an opinion that only his April 1974 parachute jump could have 
caused disabilities of his back, knees, and intestines.  No 
explanatory rationale has been provided for such conclusion, 
diminishing its probative worth.  

Additionally, the absence of contemporaneous reports 
concerning urinating blood after his April 1974 parachute 
jump reduces the probative value of his opinion that lesions 
of his colon, apparently removed almost twenty years after 
his 1974 parachute jump, could only have been caused by 
trauma to his organs from the jump.  

Finally, the Veteran does not account for the lack of any 
evidence of back symptoms between his lone report of back 
pain in 1974 and his 1983 injury and the complete lack of any 
documentation of knee symptoms.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper 
to consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

Based on the Veteran's statements as a chiropractor, the 
Board will assume, without deciding, that he currently has a 
disabilities of his knees and back and perhaps some residuals 
of colon surgery.  However, for the reasons stated above, his 
opinion as to whether any of these claimed disabilities are 
related to his active duty has little probative value.  

The Board finds that the evidence favorable to the Veteran's 
claims for service connection for knee and intestines 
disabilities - the Veteran's reports, whether as a claimant 
or as a medical professional - is outweighed by the evidence 
unfavorable to these claims - the service treatment records, 
post service examination and history reports, and the lack of 
any complaints regarding the Veteran's knees, or intestines 
at any time during service or until his 2006 claim.  

Similarly, these records and reports, along with the opinion 
contained in September 2007 VA examination report, and the 
1983 injury of his back, outweigh the Veteran's opinion and 
statements regarding his claimed back disability.  

As the preponderance of evidence of record is against 
granting service connection for disabilities of the knees, 
back, and intestines, the Veteran's appeal as to these issues 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  



Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2007 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  This letter included notice as to how VA assigns 
disability ratings and effective dates in the event that 
service connection is established.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with a veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and a 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA outpatient treatment records.  In September 
2007, VA afforded the Veteran an audiology examination and an 
examination of his spine.  

Included in the audiology examination report was the 
statement by the audiologist that determining whether any 
current tinnitus experienced by the Veteran was related to 
his service could not be determined without complete 
speculation.  This statement does not render the examination 
inadequate.  

In Roberts v. West 13 Vet. App. 185 (1999), the Court 
considered whether a physician's statement "[c]annot say 
whether related to frostbite or not" was inadequate where 
that statement was in response to a Board remand requesting a 
medical opinion as to whether that appellant's arthritis was 
due to residuals of frostbite during service.  The Court 
stated that "[t]he fact that the medical opinion was 
inconclusive, regarding the relationship between the 
appellant's arthritis and residuals of frostbite, does not 
mean that the examination was inadequate."  Id. at 189.

Additionally, in Martinak v. Nicholson, 21 Vet. App. 447 
(2007), the Court addressed a VA medical examination report 
regarding a claim for an increased rating; specifically, the 
issue of whether the statements of the examiner rendered the 
examination inadequate with regard to extraschedular 
consideration and the effect of the Veteran's disability on 
his occupational functioning and daily activities.  The Court 
stated "[n]or was he required to offer a speculative opinion 
based on information that the appellant had not provided."  
Id. at 455.

This case is similar to Martinak and Roberts.  Here the 
examiner reviewed the evidence of record and opined that 
determining whether any current tinnitus experienced by the 
Veteran was related to his service could not be addressed 
without complete speculation.  Because the examiner reviewed 
all the evidence of record in rendering this decision, and 
provided a rationale for her statement, the examination and 
"opinion" rendered are not inadequate.  The Board must 
simply rely on other evidence.

Furthermore, seeking another opinion based on the same 
evidence of record is contrary to deciding the matter upon 
reliable evidence.  Given the examiner's statements, an 
expert opinion based on the same evidence of record as was 
before the examiner in September 2007, that purported to be 
conclusive under the same standard (as likely as not), would 
be suspect.  In short, VA has fulfilled its duty to afford 
the Veteran a medical examination and to obtain an opinion 
with regard to the claim for service connection for tinnitus 
as well as the claims for service connection for a hearing 
loss disability and a back disability.

An examination was not afforded the Veteran as to his claimed 
disabilities of the knees and intestines.  Here, the evidence 
does not establish that a relevant event, injury, or disease 
occurred in service or within any applicable presumptive 
period.  The Board has considered the Veteran's assertions, 
including those based on his reported profession as a 
chiropractor, that his parachute jump in April 1974 caused 
current disabilities of his knees and intestines.  However, 
the Board finds that the Veteran's assertions, whether as a 
medical professional or as a claimant, taken with the rest of 
the evidence of record, do not establish an event during 
service that is relevant to these claims.  

In this regard, the Veteran has not identified his claimed 
knee disabilities; he merely stated that he has had 
"problems" with his knees.  His explanation that lesions 
strangling his small intestines and removed nearly twenty 
years after his parachute jump or jumps could only have been 
caused by trauma to his "organs" is lacking in credibility 
and, taken together with the other evidence of record, or 
lack thereof, does not establish that his active service 
includes an event or injury proximately related to his later 
colon pathology.  The Board finds that it has no duty to 
afford the Veteran a VA examination as to his claimed 
disabilities of the knees and intestines.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a disability of the intestines is 
denied.

Service connection for a back disability is denied.

Service connection for a bilateral knee disability is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


